Citation Nr: 0401893	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from March 1959 to March 
1961.  He died in February 1997.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). In that decision, the RO determined 
that the appellant was not entitled to enhanced DIC benefits 
under the provisions of 38 U.S.C.A. § 1311(a)(2).  In August 
2001, the Board remanded the claim for additional 
development.  


FINDINGS OF FACT

1.  The veteran died in February 1997; the immediate cause of 
death was multisystem organ failure, due to (or as a 
consequence of) renal failure, ileus, pneumonia, due to (or 
as a consequence of) disseminated Strongyloides stercoralis 
infection.

2.  Service connection was not in effect for any disabilities 
at the time of the veteran's death.  

3.  In June 1997, the RO granted service connection for the 
cause of the veteran's death; the appellant was awarded 
dependency and indemnity compensation as surviving spouse of 
the veteran.

4.  The veteran was not in receipt of, or entitled to 
receive, a total rating for eight or more years preceding his 
death.


CONCLUSION OF LAW

The criteria for additional dependency and indemnity 
compensation, pursuant to 38 U.S.C.A. § 1311(a)(2) have not 
been met.  38 U.S.C.A. §§ 1311(a)(2), 5107 (West 2002); 38 
C.F.R. § 3.5(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  For the reasons provided below, 
the Board finds that its consideration of the regulations do 
not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the November 2000 rating decision that the 
evidence did not show that she had met the relevant criteria 
for additional dependency and indemnity compensation, 
pursuant to 38 U.S.C.A. § 1311(a)(2).  See also statement of 
the case (SOC), dated in February 2001; supplemental 
statement of the case (SSOC), dated in June 2002.  The rating 
decision, the SOC, and the SSOC informed the appellant of the 
evidence needed to substantiate her claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been informed of the information and 
evidence needed to substantiate this claim and that VA has 
complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records and records from the Social Security 
Administration.  In September 2001, the RO sent the appellant 
a letter notifying her of the VCAA's provisions.  In the 
letter, she was informed that, provided certain criteria were 
met, VA would make reasonable efforts to obtain all records 
identified by the appellant, including medical records, 
employment records, or records from other Federal agencies.  
She was notified that it was still her responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Enhanced DIC

Background

The veteran died on February [redacted], 1997.  In Part I of the 
veteran's death certificate, it states that the immediate 
cause of death was "multisystem organ failure," due to (or 
as a consequence of) "renal failure, ileus, pneumonia," due 
to (or as a consequence of) "disseminated Strongyloides 
stercoralis infection."  "Other significant conditions 
contributing to death, but not resulting in the underlying 
cause of death" given in Part I were listed as chronic 
obstructive lung disease and malnutrition.  The approximate 
interval between onset and death for disseminated 
Strongyloides stercoralis infection was noted to have 
exceeded one month, the interval for "renal failure, ileus, 
pneumonia" was listed as three to four weeks, and the 
interval for multisystem organ failure was listed as one 
week.  

At the time of his death, service connection was not in 
effect for any disabilities.  

In a decision dated in June 1997, the RO awarded the 
appellant DIC benefits on the basis that a principal cause of 
the veteran's death, namely disseminated Strongyloides 
stercoralis infection, was incurred during active duty.  A 
review of the RO's decision shows that it essentially 
determined that the veteran was shown to have severe 
respiratory disabilities secondary to a history of heavy 
smoking.  The RO did not find that there was a relationship 
between the veteran's respiratory disability and his service.  
Rather, the veteran was shown to have served for a 
significant period of time in a tropical area (Panama).  The 
medical evidence indicated that disseminated Strongyloides 
stercoralis infection was endemic to such a tropical area, 
and that it often had a long, asymptomatic latency period.  
The medical evidence also indicated that the medications used 
by the veteran for control of his respiratory symptoms 
(steroids) may have made him more susceptible to disseminated 
Strongyloides stercoralis infection.  The RO therefore 
granted service connection for the cause of the veteran's 
death.  

The appellant subsequently filed a claim for enhanced DIC 
benefits under the provisions of 38 U.S.C.A. § 1311(a)(2), on 
the basis that the veteran's service-connected disability 
should have been rated as 100 percent disabling for a period 
of eight or more years preceding his death.  During his 
lifetime, the veteran had not been in receipt of service 
connection for Strongyloides stercoralis infection and had 
never filed a claim based on such an infection.  Nonetheless, 
she asserts that her husband was "hypothetically" entitled to 
receive a total disability rating for his service-connected 
disability for the eight- year period preceding his death.  
Citing Hix v. West, 12 Vet. App. 138 (1999), aff'd sub nom, 
Hix v. Gober, No 99-7094 (Fed. Cir. Sept. 20, 2000); see also 
VAOPGCPREC 9-2000 (Dec 8, 2000).  

Analysis

Dependency and indemnity compensation shall be paid to a 
surviving spouse at a specified monthly rate.  The rate shall 
be increased by a certain sum in the case of the death of a 
veteran who at the time of death was in receipt of or was 
entitled to receive (or but for the receipt of retired pay or 
retirement pay was entitled to receive) compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2003).

The Board initially notes that the appellant's primary 
argument is that additional DIC should be granted because 
"hypothetical entitlement" to a total rating is warranted 
for at least eight years prior to the veteran's death.  
However, the implementing regulation pertaining to claims for 
DIC under 38 U.S.C.A. § 1311 (a)(2) has been revised.  Under 
38 C.F.R. § 20.1106:

Claim for death benefits by survivor-
prior unfavorable decisions during 
veteran's lifetime.  Except with respect 
to benefits under the provisions of 38 
U.S.C. 1311(a)(2), 1318, and certain 
cases involving individuals whose 
Department of Veterans Affairs benefits 
have been forfeited for treason or for 
subversive activities under the 
provisions of 38 U.S.C. 6104 and 6105, 
issues involved in a survivor's claim for 
death benefits will be decided without 
regard to any prior disposition of those 
issues during the veteran's lifetime.  

38 C.F.R. § 20.1106 (2003) (effective May 6, 2002) (emphasis 
added); see also 67 Fed. Reg. 16317 (Apr. 5, 2002).  

The Board is bound by this new version of the regulation.  
38 U.S.C.A. § 7104(c).  This regulation forecloses any 
argument of additional DIC based on a hypothetical 
entitlement, to include any argument based on citation to Hix 
or VAOPGCPREC 9-2000.  To this extent, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Moreover, while the veteran did submit a claim for a 
lung condition in June 1995, this was denied by rating action 
in October 1995 and, as no appeal was submitted, that rating 
decision is final.  38 C.F.R. § 3.104.  There has been no 
allegation of clear and unmistakable error in the denial of 
service connection. 

Similarly, service connection was not in effect for any 
disabilities at the time of the veteran's death.  Therefore, 
as a matter of law, the record does not show that the veteran 
was "entitled to receive" a total disability rating for eight 
or more years immediately prior to his death solely to a 
service-connected disability.  Sabonis.  Consequently the 
appellant's claim for additional DIC under the provisions of 
38 U.S.C.A. § 1311 (a)(2) must be denied.  


ORDER

Entitlement to an additional allowance of dependency and 
indemnity compensation under 38 U.S.C.A. § 1311(a) is not 
established and the appeal is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



